Order, Supreme Court, New York County (Sherman, J.), entered January 16, 1981 (107 Mise 2d 1078), which denied the motion of judgment creditor Mansfield State Bank for an order (1) directing the County Clerk to file a judgment nunc pro tunc as of June 16, 1977, and (2) declaring the bank’s judgment to have priority over subsequent judgment creditors’ filings, affirmed, with costs. The procedural background and the facts are fairly and comprehensively set forth in the dissenting opinion which presents a thoughtful and scholarly analysis of relevant authorities in support of a conclusion reached essentially on equitable considerations that Mansfield State Bank’s motion for an order directing the filing of the Texas judgment nunc pro tunc be granted. Recognizing the force of the dissenting opinion’s analysis of the Texas authorities with regard to the legal effect in Texas of the ultimate action of the Supreme Court in Texas, we think it unnecessary to resolve that issue. The central issue here is not the effective date of the Texas judgment, but rather the effective date of the filing of that judgment under a New York recording statute (CPLR 5402) and a statute mandating the payment of “[¡judgments docketed and decrees entered against the decedent according to the priority thereof respectively.” (SCPA 1811, subd 2, par [c].) The principle embodied in the dissenting opinion, although persuasively presented as achieving a just result in this case, inevitably introduces uncertainty and confusion in an area of law in which clarity and simplicity is particularly desirable. As this very case illustrates, the principle advanced in the dissenting opinion would inevitably be productive of complex, time-consuming and costly litigation among judgment creditors. An interesting question suggested, but not answered, in the dissenting opinion, is whether it would have become necessary to undo any distribution of the decedent’s property that had been applied to his debts in accordance with the then-existing judgment filings during the period prior to the ultimate determination of the Supreme Court of Texas. On the analysis set forth in the dissenting opinion, it is not easy to see a principled reason for not doing so. Nor is it easy to see why that principle should be limited to the particular kind of appellate history presented here. Why should not a creditor granted summary judgment by an appellate court that should have been granted by a trial court be equally entitled to have his judgment recorded as of the date that it would have been recorded if the trial court had decided correctly? One could easily multiply other instances in which persuasive equitable arguments could be advanced in favor of departing from a statutory arrangement that was designed to avoid just such complications. An examination of the authorities principally relied upon in the dissenting opinion discloses that they all involve the traditional power of courts to correct judgments nunc pro tunc as a result of clerical errors. (See 46 Am Jur 2d, Judgments, §§ 225,226; Close v Gillespey, 3 Johns 526; Webb v Western Reserve Bank & Share Co., 115 Ohio St 247.) The distinction between the power of a court to correct judgments nunc pro tunc as a result of clerical errors has been distinguished sharply from the power to do so with regard to judicial errors and omissions. (See 46 Am Jur 2d, Judgments, §§ 199-227.) The long-established rule is concisely summarized in section 201 of volume 46 (Judgments) of *838American Jurisprudence, Second: “The general rule is that an amendment of the record of a judgment, and a nunc pro tunc entry thereof, may not be made to correct a judicial error involving the merits * * * The power of the court in this regard is to make the journal entry speak the truth by correcting clerical errors and omissions, and it does not extend beyond such function.” Of course the issue presented on this appeal does not in any way affect the obligation of the judgment debtor to pay postjudgment interest from the date of the original entry of judgment by the trial court in Texas. Concur — Sandler, J. P., Fein and Milonas, JJ.